Order, Supreme Court, New York County (Elliott Wilk, J.), entered October 3, 1995, which granted defendant’s motion for summary judgment dismissing the complaint and denied, as moot, plaintiff’s cross motion for leave to file a late notice of claim or amend said notice nunc pro tunc, and to amend her complaint, unanimously affirmed, without costs.
It must be held, on constraint of Martinez v Lazaroff (48 NY2d 819), that the landlord’s alleged failure to provide cold water in plaintiffs kitchen was not a proximate cause of her slipping on water she was collecting in a pot in the bathroom. In that regard, it makes no difference whether the intervening act was plaintiff’s or another’s (see, Abreu v Stratford Realty Assocs., 208 AD2d 465). In view of foregoing, we need not reach the issues raised by plaintiff’s cross motion. Concur—Murphy, P. J., Rosenberger, Ellerin and Wallach, JJ.